  EXHIBIT 10.13

 

 

 

 

[afom_ex1013img1.jpg] 



   

 



 

[afom_ex1013img2.jpg] 



   

 



 

[afom_ex1013img3.jpg] 



   

 



 

[afom_ex1013img4.jpg] 



   

 



 

[afom_ex1013img5.jpg] 



   

 



 

[afom_ex1013img6.jpg] 



   

 



 

[afom_ex1013img7.jpg] 



   

 



 

[afom_ex1013img8.jpg] 



   

 



 

[afom_ex1013img9.jpg] 



   

 



 

[afom_ex1013img10.jpg] 



   

 



 

[afom_ex1013img11.jpg] 



   

 



 

[afom_ex1013img12.jpg] 



   

 



 

[afom_ex1013img13.jpg] 



   

 



 

[afom_ex1013img14.jpg] 



   

 



 

[afom_ex1013img15.jpg] 



   

 



 

[afom_ex1013img16.jpg] 



   

 



 

[afom_ex1013img17.jpg] 



   

 



 

[afom_ex1013img18.jpg] 



   

 



 

[afom_ex1013img19.jpg] 



 



 